DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment and Status of Claims
Applicant’s amendments to the claims, filed October 12, 2021, are acknowledged. Claims 2, 6, 10 and 12 are amended. No new matter has been added. Claims 1-2, 5-7 and 9-14 are currently pending and considered in this office action.
Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Regarding Claim 13, it is unclear what structural features or properties are required by the steel to be “in accordance with ASTM A995-13 Gr 6A, 1 December 2013”. Examiner interprets that a steel in accordance with ASTM A995-13 Gr 6A, 1 December 2013 is one that is a 25% chrome super duplex stainless steel comprising mainly ferrite and austenite, as presented in the instant specification, Pg. 1, lines 10-11.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 5-7 and 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Park (previously cited and cited by Applicant in IDS filed December 14, 2020, US 20050158201 A). 
Regarding Claim 1, Park discloses a steel comprising, in mass %: 0.005 to 0.015% carbon; 0.05 to 0.35% silicon, 7.45 to 8.4% nickel; 1.00% or less manganese; 0.025% or less sulphur; 0.030% or less phosphorous; 24.0 to 26.0% chromium; 0.50 to 1.00% copper; 3.0 to 4.0% molybdenum; 0.010% or less niobium; 0.75% or less cobalt; 0.015% or less aluminum; 0.20 to 0.30% nitrogen; 0.50 to 0.85% tungsten; the balance being iron and incidental impurities (“composition consists essentially, on a weight basis, of: Cr: 21.0%.about.38.0%, Ni: 3.0%.about.12.0%, Mo: 1.5%.about.6.5%, W: 6.5% or less, Si: 3.0% or less, Mn: 8.0% or less, N: 0.2%.about.0.7%, C: 0.1% or less…and a balance of Fe and incidental impurities” Abstract; “Cr…more preferably, 24 to 28%” [0055]; “Ni…more preferably, 6 to 9%” [0058]; “more preferably 4.0% or less of W’ [0062]; “Si…more preferably, 1.0% or less of Si” [0064]; “Mn…more preferably 1.0 to 3.0%” [0066]; “more preferably, 0.03% or less of C” [0070]; “preferably, 1.0% or less of Al” [0085]; “50 ppm or less of S” [0086]; “Nb: 0.5% or less” [0089]; “Cu: 3% or less” [0094]; “Col: 3% or less” [0097]; Park is silent towards P, and therefore one of ordinary skill in the art would appreciate the value to 0% or an incidental impurity, and therefore 0.030% or less as claimed; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05).

	Regarding Claim 2, Park discloses wherein the steel includes 7.5% or more nickel (“Ni…more preferably, 6 to 9%” [0058]; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05).

	Regarding Claim 5, Park discloses wherein the steel includes 0.005 to 0.0145% carbon (“more preferably, 0.03% or less of C” [0070]; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05; for example, see Carbon values in Table 1 which show carbon levels as low as 0.012% C).


 
Regarding Claim 7, Park discloses wherein the steel includes 0.002% or more niobium (“Nb: 0.5% or less” [0089]; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05).

Regarding Claim 9, Park discloses wherein the steel includes 0.010% or less sulphur (“50 ppm or less of S” [0086]; 50ppm is equivalent to 0.005%; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05).

Regarding Claim 10, Park discloses wherein the steel includes 0.64 to 0.84% tungsten (“more preferably 4.0% or less of W’ [0062]; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05; for example, see W values in Table 1 which show tungsten levels such as 0. 70% W in example 3).

Regarding Claim 11, Park discloses wherein the steel includes 0.010% or less aluminum (“preferably, 1.0% or less of Al” [0085]; for example, see Table 1 which includes aluminum in values as low as 0.01%; additionally, 1.0% or less of Al as disclosed by Park is inclusive of 0% which also reads on the claimed range, and Park discloses wherein Al is an optional element; “when Al is added to steel” 

Regarding Claim 12, Park teaches wherein the formation of sigma phase creates detrimental effects on corrosion and mechanical properties (see Abstract), wherein the composition of the steel acts to suppress the formation of such a sigma phase (“remarkably suppress formation of intermetallic phases such as sigma” [0017]), and such that a volume fraction of sigma phase in the steel is less than 0.25% and wherein the inventive steel comprises no sigma phase (“more than 1 vol. % of sigma phase can remarkably reduce impact toughness and corrosion resistance of duplex stainless steel” [0003]; “invention steel….did not precipitate sigma phase…considerably improve embrittlement resistance” [0111]; see also Fig. 2A, x-ray diffraction shows no sigma phase). Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have suppressed the sigma phase in the steel of Park to be as low as possible, such as 0% as disclosed by Park, because Park expressly teaches that such a phase is particularly detrimental to the corrosion resistance and the mechanical properties of the steel (see Abstract and para. [0001], [0018], [0019] and [0044] for example).

Regarding Claim 13, Park discloses wherein the steel is in accordance with ASTM A995-13 Gr 6A, 1 December 2013 (“high-grade duplex stainless steel…Cr: 21.0% to about 38.0%” abstract; “duplex stainless steel…austenite…and ferrite” [0002]; “in the present invention, the alloy needs to have austenite-ferrite duplex structure” [0055]; see claim interpretation above in 112b rejection; to be clear, a 25% chrome super duplex stainless steel comprising mainly ferrite and austenite, as presented in the instant specification, Pg. 1, lines 10-11, is interpreted as reading the claimed limitation).

Regarding Claim 14, Park does not disclose wherein the steel has an average impact strength at ½ T of 100J or more and a minimum of three tests of 80 J or more as measured by ASTM E23, 2012-C at -46C; however, it would obvious to one of ordinary skill in the art that the steel of Park would comprise the claimed impact values because the composition (see Claim 1 above and dependent claims 2, 5-,7 and 9- .

Claims 1 and 14 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Bergstrom (US 20010031217 A) in view of Park (previously cited, US 20050158201 A). 
Regarding Claim 1, Bergstrom discloses a steel comprising, in mass %: 0.005 to 0.015% carbon; 0.05 to 0.35% silicon, 7.45 to 8.4% nickel; 1.00% or less manganese; 0.025% or less sulphur; 0.030% or less phosphorous; 24.0 to 26.0% chromium; 3.0 to 4.0% molybdenum; 0.010% or less niobium; 0.75% or less cobalt; 0.015% or less aluminum; 0.20 to 0.30% nitrogen; the balance being iron and incidental impurities (“max 0.055, 0-2. 0% Si 0-3.0% Mn, 25-35% Cr, 4-10% Ni, 2-6% Mo, 0.3-0.6% N, as well as Fe” Abstract; ‘carbon…preferably to max 0.02%” [0033]; Bergstrom is silent towards S, P, Nb, Co, and Al, and therefore one of ordinary skill in the art would appreciate the value to be 0% or an incidental impurity, and therefore to read on the claimed ranges; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05).
Bergstrom is silent towards copper and tungsten content, and therefore does not disclose 0.50 to 1.00% copper nor 0.50 to 0.85% tungsten.
Park discloses a similar steel (see Abstract; “Cr…more preferably, 24 to 28%” [0055]; “Ni…more preferably, 6 to 9%” [0058]; “more preferably 4.0% or less of W’ [0062]; “Si…more preferably, 1.0% or less of Si” [0064]; “Mn…more preferably 1.0 to 3.0%” [0066]; “more preferably, 0.03% or less of C” [0070]; “preferably, 1.0% or less of Al” [0085]; “50 ppm or less of S” [0086]; “Nb: 0.5% or less” [0089]; “Cu: 3% or less” [0094]; “Co: 3% or less” [0097]; Park is silent towards P, and therefore one of ordinary skill in the art would appreciate the value to 0% or an incidental impurity, and therefore 0.030% or less as claimed; In 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included 0.50 to 1.00% copper and 0.50 to 0.85% tungsten, as taught by Park, for the invention disclosed by Bergstrom. One would be motivated to include copper in order to improve corrosion resistance, tensile strength and yield strength (see teaching above and para. [0095] of Park), and one would be motivated to include tungsten in order to improve corrosion resistance and mechanical properties while reducing sigma and intermetallic phase precipitation, and while balancing for price (see teaching above and para. [0062] of Park).

Regarding Claim 14, Bergstrom discloses wherein the steel has an average impact strength of 100J or more and a minimum of three tests of 80 J or more at -46C (“good impact strength down to -46C at least 50J” [0009]; see Table 4, “impact toughness at…-46C as average of 3 tests”, Table 4 shows impact values such as 237J, 190J, 125J, 238J, 253J and 112J for particular heat treatments; one of ordinary skill in the art would appreciate that the inventive steel of Bergstrom in view of Park would comprise similar impact strength values; moreover, one of ordinary skill in the art would appreciate that .
 
Response to Arguments
Applicant's arguments filed October 12, 2021 directed to Claim 13, rejected under 35 U.S.C. 112(b), have been fully considered but they are not persuasive.
Applicant argues that the structural features are clear because they are outlined in the standard; however, the standard is not fully outlined in the specification. Applicant argues that Fig. 1 provides the composition for the ASTM A995-13 Gr 6A 1 December 2013 steel. It is found that the instant specification does disclose at least Fig. 1 as the composition of the standard on Pg. 4, lines 28-29. However, it is unclear if Applicant is attempting to claim this composition, which has been established as a known composition as of December 2013. Further, it is unclear to one of ordinary skill in the art if, or what, other structural features, aside from composition, the standard requires (mechanical property ranges, microstructural features, etc), and therefore, which other structural features the claim attempts to require.
Applicant's arguments filed October 12, 2021 directed to Claim 1, and therefore dependent claims 2, 5-7 and 9-14, rejected under 35 U.S.C. 103 over Park, and alternatively over Bergstrom in view of Park, have been fully considered but they are not persuasive.
Applicant argues that the composition of Park consists essentially of specific elements, and therefore does not allow the inclusion of elements disclosed by Park which are not included in the Abstract of Park. Specifically, Applicant argues that Park’s disclosure of 3% or less Cu, would be outside the scope of Park’s Abstract. This argument is not found persuasive as Park clearly discloses the claimed composition and the inclusion of elements such as the claimed Cu. Further, it is clear that Applicant attempts to mischaracterize the disclosure of Park. In light of the entire specification, it is obvious to one of routine skill in the art that Park allows the inclusion of the additional elements, as disclosed in the specification of Park, which may not be expressly present in the Abstract. Absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising." See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355. See MPEP 2111.3. Again, Park clearly discloses 3% or less of Cu, such that one of ordinary skill in the art would understand that Park allows Cu to be within the inventive composition (as is also shown in the claims, see claim 16 for example, of Park).
Applicant argues that Park discloses 3% or less of Cu whereas the instant application requires 0.5-1%. This argument is not found persuasive because 0.5-1% is inclusive of the range 0-3%. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05.
Applicant argues that Park requires at least one element selected from Ba, mischmetal elements, or Y. Applicant argues that these would not be considered incidental impurities. This argument is not found persuasive as the elements are not intended to be ‘incidental impurities’. The instant claim language of Claim 1 requiring a ‘steel including’ is an open-ended transitional statement which does not exclude additional elements such as those Ba, Y and mischmetal disclosed by Park from being present in the composition. The transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or 
Applicant argues that the invention is not identical to Park and therefore it would not be obvious that Park comprise the claimed impact strength; however, Examiner maintains that Park discloses all limitations of Claim 1 above (see rejection above and response to arguments regarding Cu and incidental impurities), and therefore it would be obvious that Park also comprise the impact strength as the composition is identical to that claimed.
Applicant argues that it would not be obvious to modify Bergstrom with Park to include 0.5-1% Cu and 0.50-0.85% W. Applicant argues that Park does not teach adding Cu because Cu is not present in the abstract of Park and is not an incidental impurity. This argument is not found persuasive. Park clearly teaches the benefit of adding Cu to not only the basic composition of Park, but also for other similar or overlapping compositions such as Bergstrom. Applicant argues that adding W to Bergstrom would require further changes to Bergstrom and would cause unwanted precipitates. This argument is not found persuasive as there is no evidence or support for these conclusions. Applicant attempts to show that the TTT diagram demonstrates this; however, there is no explanation accompanying this diagram, and the compositions in the Table are outside the scope of the invention. Additionally, the arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). See MPEP 716.01(c).II. Further, Bergstrom clearly teaches the benefits of adding W, which actually include the suppression of unwanted precipitation of khi and sigma phases (see Park, para. [0062]).
Applicant argues that one would need to include Ba, Y or mischmetal to Bergstrom if adding the W as taught by Park. There is no evidence or disclosure from Park to suggest that this is required, and the arguments of counsel cannot take the place of evidence in the record.
Applicant argues that Cu is an austenite stabilizer while W is a ferrite stabilizer, and therefore adding the two elements together would not be obvious. This is not found persuasive as the steel of Bergstrom and Park are dual phase (austenite and ferrite) microstructures. Additionally, there is no evidence supporting that the two may not be used together. In fact, Park obviously uses the two elements together in the same steel. Thus, this argument is not found persuasive. Applicant further argues that 
Applicant argues that the preferred range of Bergstrom is outside the range of claimed Cr and N, and that Bergstrom does not acknowledged that values of Si greater than 0.35% result in poor toughness as disclosed in the instant specification. These arguments are no found persuasive. Bergstrom discloses a range for Cr, N and Si, which overlaps the claimed range, and therefore the claimed range is obvious. Additionally, it is not required that the preferred range overlap with the claimed range so long as the broader disclosure teaches and overlaps the claimed range. 
Applicant argues that Bergstrom does not disclose Nb, and therefore Nb must be present in an amount greater than 0.01%. Applicant argues that Nb would be present in this amount as an impurity, similarly to how some steels do not disclose S and P, and rather disclose incidental impurities. This argument is not found persuasive as there is no evidence that the steel of Bergstrom comprise Nb in an amount of 0.01% or greater. Further, if Nb were an impurity, it would be obvious to limit this amount of Nb to be as low as possible. One of ordinary skill in the art would recognize that without disclosure that Bergstrom comprise Nb, Nb would not exist in the steel at more than 0.01% as alleged by Applicant. Further, the arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). See MPEP 716.01(c).II.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Han (KR 2016082329 A): teaches overlapping composition and an impact toughness of more than 150 J at -46 degrees C (see English Abstract).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE P SMITH whose telephone number is (303)297-4428.  The examiner can normally be reached on Monday - Friday 9:00-4:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571)-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CATHERINE P. SMITH
Patent Examiner
Art Unit 1735




/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735